Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/22/22.  Claim 1 is amended.  Claims 1-2,4-12 are pending.  
The previous 112 first paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin ( 5855945) in view Rade-Kukic ( 2018/0317502), Folz ( 2015/0037469) and Paulson ( 2008/0274251).
For claim 1, Laughlin discloses a method of forming a dough comprising the step of providing an initial batter comprising water, sugar ,flour and a portion of fat that contributes up to 75% of the fat content of the dough, mixing the initial batter with additional fat contributing at least 25% of the fat content of the dough and forming the dough having a fat content within the claimed range of about 8-30%.  On column 12, Laughlin discloses a biscuit dough formed form single-batter mixing.  The batter comprises 2% fat and the additional fat mixed in is 14%.  Thus, the total fat of the dough is 16%.  The initial fat added in 12.5% ( 2/16) and the additional fat is 87.5% ( 14/16)  which both fall within the claimed ranges because at least 25% includes 25 and above and up to 75% include 0-75%.  Laughlin discloses the initial mixture as batter; however, the difference is only in terminology from the initial dough as claimed because both are mixture of water, sugar, flour and a portion of the fat contributing to the total fat.  For claim 2, the amount of 12.5% fall within the claimed range of up to 50%.  For claim 3, Laughlin discloses sweeteners such as sucrose which is crystalline sugar, corn syrup etc.  For claim 12, Laughlin discloses baking the dough to form  baked goods.  ( see col. 2 lines 53-60, col. 3lines 40-45, col. 4 lines 44-67, col. 11 lines 22-45, col. 12 line 33-67, col. 13 lines 1-5)
Laughlin does not disclose forming dough pieces using rotary molding machine and the water content as in claim 1,  mixing sequence as in claim 5, adding particulates as in claim 6 and the configuration as in claims 7-8,10-11.
Rade-Kukic discloses making biscuits.  Rade-Kukic discloses the biscuit can be formed by various methods including wire-cutting, rotary molding, stamping or rotary cut.  For instance, the biscuit can be rotary molded or cut out of a dough sheet. The dough comprises between 4-30% water. ( see paragraphs 0051, 0056)
Paulson discloses shelf-stable sweet goods dough.  The dough comprises about 0-10% water. ( see paragraph 0007)
Foltz discloses biscuit dough comprising at most 8% water, preferably from 3-8% water.  The dough is formed into pieces by rotary molding. ( see abstract, paragraph 0029)
Laughlin discloses that after the dough is made, it is processed.  It would have been obvious to one skilled in the art to use known processing to process the dough depending on the product made.  For instance, it would have been obvious to one skilled in the art to use rotary molding as taught in Rade-Kukic to form biscuit dough pieces.  While Laughlin discloses the dough comprising about 20-40% water, the range is not disclosed to be restricted.  As shown in Rade-kukic, Paulson and Foltz, the amount of water in a dough can vary widely depending on the type of dough. It is obvious the amount of water affects the moistness of the baked product. It would have been obvious to one skilled in the art to vary the water content in the dough depending on the type of product made and the moistness desired in the end product.  Determining the optimum amount of water would have been within the skill of one in the art through routine experimentation.  Applicant has not established any criticality or unexpected result with the claimed water content.  The content is known as shown in Rade-kukic, Paulson and Foltz.  It would have been obvious to one skilled in the to alter sequence of mixing in forming the mixture.  It is known that sugar is readily soluble in water.  Thus, it would have been obvious to one skilled in the art to dissolve the sugar in water first before adding the flour to obtain a more uniform mixing.  Such parameter would have been well within the determination of one skilled in the art.  It would have been obvious to add particulates when desiring to enhance the taste and flavoring of the dough .  Laughlin discloses flavoring such as spices, flavorings etc.. can be added.  The  use of rotary molding to form the dough pieces will give first and second surfaces.  It would have been obvious to one skilled in the art to vary the dimension of the pieces as an obvious matter of preference.  It would also have been obvious to form indentation and to vary such parameters depending on the configuration and appearance wanted in the product.  Such parameter can readily be determined by one skilled in the art as variation in obvious design choices.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin in view of Rade-Kukic, Paulson and Foltz  as applied to claims 1-2,4-8,10-12 above, and further in view of Mihalos (2009/0291169).
Laughlin in view of Rade-Kukic does not disclose cup shape.
Mihalos discloses a cup shape cookies formed by rotary molding.  ( see abstract)
It would have been obvious to form the dough pieces in cup shape as shown in Milalos when desiring such configuration.  Changing the shape is an obvious matter of design choice.
Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive.
In the response, applicant argues that high water content is essential to Laughlin’s disclosure, namely, the reduced viscosity provided by the high water content of the Laughlin in the initial batter helps ensure the leavening agent is thoroughly mixed.  The examiner respectfully disagrees.  Laughlin’s discussion on column 4 pertains to the ratio of water versus flour in that only a fraction of the flour is added.  Laughlin discloses most of the water in the recipe is used in the batter.  Thus, when dough containing small volume of water is made, most of the water would still be used in forming the initial batter.  The reduced viscosity is discussed in context with using most of the water in the initial batter.  The example shows that all of the water in the dough is used in the initial batter but only a fraction of the flour.  The high water content is essential in relation to the amount of flour.  There is no disclosure that the dough absolutely cannot contains smaller volume of water.  As shown in Rade-kukic, Paulson and Foltz, the amount of water in a dough can vary widely depending on the type of dough. It is obvious the amount of water affects the moistness and textural fee of the baked product. It would have been obvious to one skilled in the art to vary the water content in the dough depending on the type of product made and the moistness desired in the end product.  Determining the optimum amount of water would have been within the skill of one in the art through routine experimentation.
Applicant further argues that Laughlin teaches providing an initial batter.  One of ordinary skill in the art understands that a batter differs from a dough.  This argument is not persuasive.  The difference between the batter and the dough recited in the claims is only in terminology and not substantive.  The claim recites an initial dough including water, sugar, flour and a portion of fat that contribute up to 75% of the fat content.  There is no consistency, viscosity, amount etc..  claimed.  It is essentially a mixture of water, sugar, flour and a very little amount of fat because up to 75% encompasses 0-75%.  The batter in Laughlin contains the same ingredients.  Thus, they are the same.  Applicant argues dough is stiff but there is nothing in the claim to define stiffness.
With respect to claim 7, applicant argues that conventional rotary molded products are made less than .25 inches.  This argument is not persuasive as applicant has not demonstrated that the rotary molding in the prior art in the rejection follows such guidance.  The examiner maintains her position that varying the dimension of the dough pieces would have been within the skill of one in the art as changing size of dough product is not uncommon in the baking. Commercially available baked goods such as  cookies, cracker etc.. come in different sizes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 25, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793